Mr. Justice Gobdon
delivered the opinion of the court, October 5th, 1885.
We have no doubt but that the Act under consideration, the Act of June 22d, 1883, falls within the. inhibition of the seventh section, of the third article, of our present constitution. “The General Assembly shall not pass any local or special law,.....regulating the affairs of counties, cities, townships, wards, boroughs or school districts.” In the Act cited the attempt has been made to regulate, in certain and very important particulars, the affairs of counties, the population of which exceeds one hundred thousand, and is less than one hundred and fifty thousand. Fees which heretofore belonged to county officers, are turned over to the county treasuries ; these officers are compensated by salaries; some of them are made county collectors, and new duties and new oaths are imposed upon them. In it are contained novel prescriptions with reference to commissioners, auditors, directors of the poor, etc.
But by what process of reasoning is this legislation, which has selected for its operation three or four counties from all those composing the Commonwealth, to be justified? Is the justification to be found in the well-recognized legislative power of classification? We think not. It is admitted that classification, even where not specially recognized by nature, custom, the laws of trade, or the constitution, must, in certain cases, be adopted ex necessitate, as in the ease of cities, under the Act of the 23d of May, 1874: Wheeler v. Philadelphia, 27 P. F. S., 338, and Kilgore v. Magee, 4 Nor., 401. General legislation for all the cities of the Commonwealth as a single class, having been regarded as impossible, the legislature first divided these municipalities into several distinct classes, and then provided laws and regulations adapted to eaeh class. This, as we have seen, was recognized as legitimate and proper.
There is here, however, a new and complete classification, and not a mere cutting out of one or more cities, designated by population, from the general class, and in this the Act of 1874 is distinguishable from that of 1883, in which no general *247classification is attempted, but a special legislation adopted for certain counties selected from all others, and to be ascertained by their populations rather than by their names. Under the rulings in Davis v. Clark, 10 Out., 377; Commonwealth v. Patton, 7 Norris, 260, and Scowden’s Ap., 15 Id., 425, tliia is not allowable.
If, indeed, such legislation were to be recognized as legitimate, vain would be the constitutional prohibition of local or special laws. But little ingenuity in the way of so called classification would be necessary in order to isolate every single county, borough, ward, township and school district in the state, and provide for each its own local code.
Moreover, as by the constitution itself, the counties, with reference to the fees of tlieir officers, have been classified, we think a further attempt in that direction not permissible. “ The compensation of county officers shall be regulated by law, and all county officers who are or may be salaried shall pay all fees which they may be authorized to receive into the treasury of the county or state as may be directed by law. In counties containing over one hundred and fifty thousand inhabitants all county officers shall be paid by salary, and the salaries of any such officer, and his clerks, heretofore paid by fees, shall not exceed the aggregate amount of fees earned during Ms term and collected by or for him.” It follows from this provision that, in counties having a population over one hundred and fifty thousand, the officers thereof must be salaried, thus, in this class, abolishing, in this particular, not only all legislative discretion, but also all local statutes, whilst as to the second class, that is, all counties having a less population than that above stated, local regulations are allowed to remain until otherwise ordered by the General Assembly. Where then is the special necessity for the subdivision of this second class ? And why cannot the compensation of all the officers of this subdivision be paid either by fees or salary as the legislature may determine? It is true, that a general salary law would operate unequally and unjustly, but the same objection does not apply to the system of compensation by lees, so that the necessity for the Act under consideration is not apparent. By this Act the legislature seems to have undertaken to correct, or modify, the provisions of the constitution.
That instrument provides, that in counties having a population of over one hundred and fifty thousand their officers shall be salaried, and the attempt is here to simply enlarge this class by adding to it all counties exceeding in population one ■hundred thousand. How can this be regarded as anything but special legislation? The county of Schuylkill, and others *248of like population, were left by the framers of the organic law, in the second class, and they had the right to expect that they could be affected by no law not common to that class, and yet they now find themselves subjected to regulations not common to their own class, but to one from which the constitution had excluded them. Thus all protection against local legislation is cut off, and the people of a county, ward or borough may have such legislation imposed upon them without even the notice that the recitation of a name would afford. Than this the old system was much the better, for under it the governor of the state, or a member of the legislature, might know what a bill was territorially intended to embrace, but under the plan adopted in the case in hand, the promoters of a statute may do their work in the dark, and leave those to be affected thereby to discover it when too late for correction. We cannot agree that our constitution shall be thus trifled with, or be -made the instrument for the promotion of the very eviL it was intended to prevent.
The judgment of the court below is reversed.